DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 29 July 2021 has been entered.

Response to Amendment
The affidavit filed on 28 July 2021 under 37 CFR 1.131(a) is sufficient to overcome the Mironichev et al. (US Pub. 2012/0091115) reference.

Claim Rejections — 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1–3, 5, 6, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Newell (US Pat. 5,893,991) in view of Kuo et al. (US Pat. 5,148,002), Kerr (US Pat. 4,404,460), and Richmond (US Pub. 2009/0289046).
Claim 1: Newell discloses a garment body (11) including an inner surface configured to rest against a user’s body when worn (figs. 1 and 2) and an outer surface opposite the inner surface (ibid.);
a heating system coupled to the garment body (30, 32), the heating system including a plurality of heating zones configured to heat different portions of the garment body (end of claim 1) and a heater supply cable for providing electrical power to the heating zones (13, 15);
a power tool battery pack for supplying power to the heating system (16, 18) and operable to power a power tool (MPEP § 2114);
a controller for selectively supplying power to the heating system (col. 4, lns. 35–43); and
a user input member for selecting a mode of the controller (ibid.).
Newell also discloses a battery pocket (17; 19) with features of both the claimed battery holder (in that it receives the power tool battery pack, and has an electrical port) and the compartment (in that it has a closure (40) on the outer surface of the garment body).
Newell does not disclose its power tool battery pack having a nominal voltage of at least 10.8 volts, the power tool battery pack including at least three cells, each cell having a nominal voltage between 3.6 and 4.2 volts, and each cell having a capacity rating of at least 1.2 Ah.
However, each of these facets are known in the art of batteries for heated garments.
Kuo discloses its battery pack (50) including at least three cells (col. 9, lns. 66–67, “six rechargeable cells”).
The advantage to having a plurality of cells is that it’s often more cost-effective to connect smaller battery cells within a pack since they are produced and sold at scale. One of ordinary skill in the art would have known to construct the battery pack of Newell to have a number of battery cells appropriate for the heating power demand from among those available for manufacture or sale, including selecting three battery cells.

Kuo does not disclose its battery pack having a nominal voltage of at least 10.8 volts. Instead, Kuo’s cells each have 1.2 volts, with all six providing a total of 7.2 volts (col. 9, lns. 67–68).
However, Kerr discloses a heated garment battery (col. 3, lns. 42–46, “battery”) having a nominal voltage of at least 10.8 volts (col. 3, lns. 42–46, “12 volts”).
The advantage of this feature is that it provides more power to the garment heater, and it would have been obvious to one of ordinary skill in the art to construct the battery pack of Newell modified by Kuo such that it had the 12 volt battery power taught by Kerr to provide this greater power to the garment heater.
Newell does not explicitly disclose its user input member located on the outer surface of the garment body.
However, Kuo discloses a user input member (130) located on an outer surface of the garment body (21; see col. 4, ln. 63 to col. 5, ln. 5, describing a recess in the outer shell for a control module).
The advantage of this feature is that it offers easy access to a user.
Therefore, it would have been obvious to one of ordinary skill in the art to add the (undescribed) user input member of Newell onto the outer surface of its garment body, as suggested by Kuo, to allow easy access thereto.
Kuo also discloses a similar input member (150) located in a location more alike to what is disclosed by Applicant (fig. 7C).
Newell does not disclose, in total,
a battery holder being separate and removable from the garment body, receiving the power tool battery pack, wherein the battery holder includes an electrical port that is electrically connectable with the heater 
However, Kuo discloses (figs. 8A and 8B) a battery holder (170) separate and removable from (172, 174) a garment body (20), and that receives a power tool battery pack (190), wherein the battery holder includes an electrical port (180) that is electrically connectable with a heater supply cable (54) for providing electrical power from the battery pack to a heating system (col. 9, lns. 48–60), and wherein the battery holder is removable from the garment body when the heater supply cable is disconnected from the electrical port (figs. 8A and 8B; col. 9, lns. 44–47).
The advantage of this feature is that the battery is protected before connection to the garment.
Therefore, it would have been obvious to one of ordinary skill in the art to render the battery holder (17; 19) of Newell as detachably coupled, as taught by Kuo, so that the battery is protected before connection to the garment.
Newell does not disclose a compartment configured to hold the power tool battery pack and the battery holder, wherein the heater supply cable extends from an interior of the garment body and into the compartment to electrically connect with the battery holder while the compartment is closed.
However, Richmond discloses a compartment (108) configured to hold a battery pack (130), wherein a heater supply cable (128) extends from an interior of the garment body and into the compartment to electrically connect with the battery holder (fig. 1B) while the compartment is closed (132).
The advantage of this feature is that it is suitable for a liner jacket (para. 53).
Therefore, it would have been obvious to one of ordinary skill in the art to add the compartment of Richmond to the garment of Newell around its modified battery pocket (17; 19) to allow a liner jacket storage for the battery pack and the battery holder of Kuo.
Claim 2: Newell discloses its user input member including a first zone control setting (col. 4, lns. 35–43) and a second zone control setting (ibid.) to selectively control a respective first heating zone (12) and a second heating zone (14) of the multiple zones.
Newell does not explicitly disclose its first zone control being a button for selectively switching its first heating zone between an on mode and an off mode.
However, Richmond teaches a zone control button (214) selectively switching its heating zone between an on mode and an off mode (para. 64).
The advantage of this feature is that it allows a user to wear the garment without necessarily activating the heater.
Therefore, it would have been obvious to one of ordinary skill in the art implement on and off modes of the button of Richmond onto the first zone control input of Newell to allow a user to wear the garment without necessarily activating the heater.
Newell does not disclose an on mode that includes a plurality of selectable thermal output levels.
However, Richmond discloses an on mode that includes a plurality of selectable thermal output levels (para. 58).
The advantage of this feature is that a user can control the temperature as preferred.
Therefore, it would have been obvious to one of ordinary skill in the art to implement the plurality of selectable thermal output levels of Richmond into the heater of Newell so that a user could control the temperature as preferred.
Claim 3: Newell does not disclose its user input member including a display portion, wherein the display portion is illuminated, wherein the illumination indicates a control mode of each heating zone, and wherein illumination indicates a thermal output level of each heating zone.

The advantage of this feature is that it communicates the heating settings to the user.
Therefore, it would have been obvious to one of ordinary skill in the art to implement the display portion of Richmond onto the user input member of Newell to communicate the heating settings to the user.
Claim 5: Modified as per claim 1 above, Kuo discloses each of its cells having a capacity rating of 3.0 Ah (col. 10, lns. 2, “3 ampere-hours”; the sum by addition of the voltage explained in col. 9, lns. 67–68 proves that Kuo’s battery cells are connected in series, clearly suggesting that each battery cell would have the same 3 Ah”).
Claims 6 and 15: Modified as per claim 1, Kerr discloses its rechargeable power tool battery packing having a nominal voltage of 12 volts and no more than 14.4 volts (col. 3, lns. 42–46, “12 volts”).
Claim 19: Modified as per claim 1 above, Richmond does not explicitly disclose the compartment including a zipper configured to close the compartment.
However, Richmond discloses a different compartment (118) that includes a zipper configured to close the compartment (122).
The advantage of this feature is that it offers simple means to close the compartment.
Therefore, it would have been obvious to one of ordinary skill in the art to employ the zipper taught for Richmond’s other compartment to offer simple means to close its battery compartment.
Claim 20: Modified as per claim 1 above, Richmond does not disclose the compartment including a grommet through which the heater supply cable extends for passage into the compartment.
However, Richmond otherwise discloses grommets (1302, 1304) for allowing passage of a cable (1402).

Therefore, it would have been obvious to one of ordinary skill in the art to employ a grommet, where suitable, to allow for passage of the cable into the compartment while still maintaining insulation.
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Newell in view of Kuo, Kerr, and Richmond as applied to claim 1 above, and further in view of Szymocha et al. (US Pat. 6,550,471), Dennis (US Pub. 2006/0213895), and Vassallo (US Pub. 2007/0045269).
Newell does not disclose its controller configured to monitor a condition of each heating zone.
However, Szymocha discloses its controller (21) configured to monitor a condition of a heating zone (col. 6, ln. 64 to col. 7, ln. 12).
The advantage of this feature is that it provides a temperature reading that the controller can use for automatic heating control.
Therefore, it would have been obvious to one of ordinary skill in the art to implement the condition monitoring of Szymocha into the controller of Newell to provide a temperature reading that the controller can use for automatic heating control.
Newell does not disclose a first heater array being disposed in both a left portion and a right portion of a torso body of the garment body.
However, Dennis discloses a heater array (26) being disposed on both a left portion and a right portion (fig. 2) of a torso body of a garment body (10, 12).
The advantage of this these features is that it heat particular parts of the body that a user might want to heat uniformly.
Therefore, it would have been obvious to one of ordinary skill in the art to design Newell’s first and second heater arrays as the left and right portion of Dennis to heat those particular parts of the body uniformly.
Newell does not disclose a second heater array being disposed in a back portion of the garment body.
However, Vassallo discloses a heater array (23, 25) disposed on a back portion (fig. 1) of a garment body (1).
The advantage of this feature is that it heats a particular part of the body that a user might want to separately heat.
Therefore, it would have been obvious to one of ordinary skill in the art to design Newell’s first and second heater arrays as the left and right portion of Dennis as well as the back portion of Vassallo, respectively, so that it could heat particular parts of the body that a user might want to separately heat.
Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Newell in view of Kuo, Kerr, and Richmond as applied to claim 1 above, and further in view of Pillai et al. (US Pat. 6,439,942).
Newell modified by Richmond does not disclose the compartment being disposed on a rear of the garment body.
However, Pillai discloses a battery (28) being disposed on a rear of the garment body (col. 4, ln. 46).
The advantage of this feature is that it protects the battery from impacts to the front of the garment body.
Therefore, it would have been obvious to one of ordinary skill in the art to modify Newell combined with Richmond by moving the battery compartment to the rear of the garment body, as suggested by Pillai, to protect the battery in the compartment from impacts to the front of the garment body.
Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Newell in view of Kuo, Kerr, and Richmond as applied to claim 1 above, and further in view of Fischer et al. (US Pat. 6,168,881).
Neither Newell nor Kuo explicitly disclose their power tool battery pack further including a casing configured to at least partially enclose the at least three cells. Newell appears to disclose a casing (with the flat top of 16 in fig. 4), but only the top is shown, and it is unclear if Newell employs a plurality of cells.
However, Richmond discloses its battery pack including a casing (para. 64, “housing”) configured to at least partially enclose a plurality of cells (1704),
The advantage of this feature is that it holds and protects the plurality of cells.
Therefore, it would have been obvious to one of ordinary skill in the art to employ a housing alike to that shown in Richmond to enclose the at least three cells of Kuo to hold and protect the plurality of cells. The Office furthermore notes that the battery pack of Richmond and the battery pack of Newell are similarly shaped, and so the Office understands the modification to be that the battery pack of Newell holds the cells of Kuo in the manner of Richmond.
Newell does not disclose its power tool battery pack casing including at least one power terminal configured to mate with at least one corresponding power terminal in the battery holder to electrically couple the power tool battery pack to the battery holder; and a latching arrangement configured to positively engage the power tool battery pack with the battery holder.
However, Fischer discloses a power tool battery pack (12) casing (35) including at least one power terminal (47) configured to mate with at least one corresponding power terminal in the battery holder (in this case, 14) to electrically couple the power tool battery pack to the battery holder (clearly suggested in col. 4, lns. 51–53, “provide the necessary electrical source”); and a latching arrangement (37) configured to positively engage the power tool battery pack with the battery holder (26).

Therefore, it would have been obvious to one of ordinary skill in the art to replace the power terminal and latching and arrangements of Newell with power terminal and latching arrangements alike to what is shown in Fischer (electrical contacts at an inserted end, latching arrangement at a base end) to provide a more secure latching arrangement.
Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Newell in view of Kuo, Kerr, and Richmond as applied to claim 1 above, and further in view of Vincent et al. (US Pat. 5,741,305).
Newell does not truly disclose its power tool battery pack including a casing configured such that the power tool battery pack is receivable in the battery holder in only a single configuration. Newell’s battery pack appears to be a rectangular prism such that a user could insert the end with electrical fittings 44 and 45 first into the pocket 17, preventing a connection with the matching fittings 44 and 45 on flap 40.
However, battery pack casings receivable in a holder only a single configuration are well known, as shown in Vincent with battery pack 28 and battery holder 30 (title, “Keyed Self-Latching Battery Pack”).
The advantage of this feature is that it prevents improper insertion (abstract, “prevents the battery pack from being incorrectly inserted”).
Therefore, it would have been obvious to one of ordinary skill in the art to employ the battery asymmetric shaping taught by Vincent in the battery of Newell to prevent improper insertion.
Claims 7, 8, 10, 11, 21, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Newell in view of Kuo, Kerr, and Richmond.
Claim 7: Newell discloses a garment body (11) including an inner surface configured to rest against a user’s body when worn (figs. 1 and 2) and an outer surface opposite the inner surface (ibid.);

a heater supply cable in electrical communication with the heater (13, 15)
a battery holder comprising a unit separate from the garment body (13, 15) and defining a cavity (fig. 4) and a battery terminal (44, 45);
a rechargeable power tool battery pack (16, 18; 72, 74) including a latching arrangement (44, 45), the rechargeable power tool battery pack being operable to power a power tool (necessary and inherent), the rechargeable power tool battery pack being supportable by the support for electrical connection to the battery terminal and detachably coupled to the battery holder (fig. 4; col. 4, lns. 5–12);
a controller selectively providing power from the rechargeable power tool battery pack to the heater (col. 4, lns. 34–43); and 
a user input member coupled to the garment body, the user input member for selecting a mode of the controller (ibid.).
Newell also discloses a battery pocket (17; 19) with features of both the claimed battery holder (in that it receives the power tool battery pack, and has an electrical port) and the compartment (in that it has a closure (40) on the outer surface of the garment body).
Newell does not disclose, in total,
a battery holder being separate and removable from the garment body, receiving the power tool battery pack, wherein the battery holder includes an electrical port that is electrically connectable with the heater supply cable for providing electrical power from the battery pack to the heating system, and wherein the battery holder is removable from the garment body when the heater supply cable is disconnected from the electrical port.
However, Kuo discloses (figs. 8A and 8B) a battery holder (170) separate and removable from (172, 174) a garment body (20), and that receives a power tool battery pack (190), wherein the battery holder includes an electrical port (180) that is electrically connectable with a heater supply cable (54) for providing electrical power from the battery pack to a heating system (col. 9, lns. 48–60), and wherein 
The advantage of this feature is that the battery is protected before connection to the garment.
Therefore, it would have been obvious to one of ordinary skill in the art to render the battery holder (17; 19) of Newell as detachably coupled, as taught by Kuo, so that the battery is protected before connection to the garment.
Newell does not disclose the power tool battery pack having a nominal voltage of at least 10.8 volts, the power tool battery pack including a plurality of cells, each cell having a nominal voltage between 3.6 and 4.2 volts, and each cell having a capacity rating of at least 1.2 Ah.
However, each of these facets are known in the art of batteries for heated garments.
Kuo discloses its battery pack (50) including a plurality of cells (col. 9, lns. 66–67, “six rechargeable cells”).
The advantage to having a plurality of cells is that it’s often more cost-effective to connect smaller battery cells within a pack since they are produced and sold at scale. One of ordinary skill in the art would have known to construct the battery pack of Newell to have a number of battery cells appropriate for the heating power demand from among those available for manufacture or sale, including selecting three battery cells.
Kuo also discloses each battery cell of its battery pack having a capacity of at least 1.2 Ah (col. 10, ln. 2, “3 ampere-hours”; the sum by addition of the voltage explained in col. 9, lns. 67–68 proves that Kuo’s battery cells are connected in series, clearly suggesting that each battery cell would have the same 3 Ah). One of ordinary skill in the art would recognize this capacity as suitable for heated garments.
Kuo does not disclose its battery pack having a nominal voltage of at least 10.8 volts, nor each of its battery cells having a nominal voltage between 3.6 and 4.2 volts. Instead, Kuo’s cells each have 1.2 volts, with all six providing a total of 7.2 volts (col. 9, lns. 67–68).

The advantage of this feature is that it provides more power to the garment heater. Since the Office has already established that selecting a number of battery cells is within the skill of one of ordinary skill in the art, including selecting three battery cells, it would have been obvious to one of ordinary skill in the art to construct the battery of Newell modified by Kuo such that it had three 4-volt battery cells to provide the 12 volt battery power taught by Kerr to provide more power to the garment heater.
Newell does not explicitly disclose its user input member located on the outer surface of the garment body.
However, Kuo discloses a user input member (130) located on an outer surface of the garment body (21; see col. 4, ln. 63 to col. 5, ln. 5, describing a recess in the outer shell for a control module).
The advantage of this feature is that it offers easy access to a user.
Therefore, it would have been obvious to one of ordinary skill in the art to add the (undescribed) user input member of Newell onto the outer surface of its garment body, as suggested by Kuo, to allow easy access thereto.
Kuo also discloses a similar input member (150) located in a location more alike to what is disclosed by Applicant (fig. 7C).
Newell does not disclose a compartment configured to hold the power tool battery pack and the battery holder, wherein the heater supply cable extends from an interior of the garment body and into the compartment to electrically connect with the battery holder while the compartment is closed.
However, Richmond discloses a compartment (108) configured to hold a battery pack (130), wherein a heater supply cable (128) extends from an interior of the garment body and into the 
The advantage of this feature is that it is suitable for a liner jacket (para. 53).
Therefore, it would have been obvious to one of ordinary skill in the art to add the compartment of Richmond to the garment of Newell around its modified battery pocket (17; 19) to allow a liner jacket storage for the battery pack and the battery holder of Kuo.
Claim 8: Newell discloses its heater including a plurality of heating zones configured to heat different portions of the garment body (12, 14).
Newell does not disclose its user input member including an illuminated display portion, wherein illumination of the display portion indicates a thermal output level of each heating zone.
However, Richmond discloses its user input member (214) including an illuminated display portion (para. 58), wherein illumination of the display portion indicates a thermal output level of each heating zone (ibid.).
The advantage of this feature is that it conveniently conveys the control settings to the user.
Therefore, it would have been obvious to one of ordinary skill in the art to implement the illuminated display portion of Richmond onto the user input member of Newell so that it conveniently conveyed the control settings to the user.
Claim 10: Modified as per claim 7 above, Kuo discloses each of the cells having a capacity rating of 3.0 Ah (col. 10, lns. 2, “3 ampere-hours”; the sum by addition of the voltage explained in col. 9, lns. 67–68 proves that Kuo’s battery cells are connected in series, clearly suggesting that each battery cell would have the same 3 Ah”).
Claim 11: Modified as per claim 7 above, Kuo discloses the power tool battery pack including at least three cells (col. 9, lns. 66–67, “six rechargeable cells”; and see the specific details regarding the proposed modification in the rejection of claim 7 above).
Claim 21: Modified as per claim 1 above, Richmond does not explicitly disclose the compartment including a zipper configured to close the compartment.
However, Richmond discloses a different compartment (118) that includes a zipper configured to close the compartment (122).
The advantage of this feature is that it offers simple means to close the compartment.
Therefore, it would have been obvious to one of ordinary skill in the art to employ the zipper taught for Richmond’s other compartment to offer simple means to close its battery compartment.
Claim 22: Modified as per claim 1 above, Richmond does not disclose the compartment including a grommet through which the heater supply cable extends for passage into the compartment.
However, Richmond otherwise discloses grommets (1302, 1304) for allowing passage of a cable (1402).
The advantage of this feature is that it allows for passage of the cable while still maintaining insulation (para. 76).
Therefore, it would have been obvious to one of ordinary skill in the art to employ a grommet, where suitable, to allow for passage of the cable into the compartment while still maintaining insulation.
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Newell in view of Kuo, Kerr, and Richmond as applied to claim 7 above, and further in view of Dennis and Vassallo.
Newell discloses its heater including a plurality of heating zones configured to heat different portions of the garment body (12, 14).
Newell does not disclose a first heater array being disposed in both a left portion and a right portion of a torso body of the garment body.
However, Dennis discloses a heater array (26) being disposed on both a left portion and a right portion (fig. 2) of a torso body of a garment body (10, 12).

Therefore, it would have been obvious to one of ordinary skill in the art to design Newell’s first and second heater arrays as the left and right portion of Dennis to heat those particular parts of the body uniformly.
Newell does not disclose a second heater array being disposed in a back portion of the garment body.
However, Vassallo discloses a heater array (23, 25) disposed on a back portion (fig. 1) of a garment body (1).
The advantage of this feature is that it heats a particular part of the body that a user might want to separately heat.
Therefore, it would have been obvious to one of ordinary skill in the art to design Newell’s first and second heater arrays as the left and right portion of Dennis as well as the back portion of Vassallo, respectively, so that it could heat particular parts of the body that a user might want to separately heat.
Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Newell in view of Kuo, Kerr, and Richmond as applied to claim 7 above, and further in view of Pillai et al. (US Pat. 6,439,942).
Newell modified by Richmond does not disclose the compartment being disposed on a rear of the garment body.
However, Pillai discloses a battery (28) being disposed on a rear of the garment body (col. 4, ln. 46).
The advantage of this feature is that it protects the battery from impacts to the front of the garment body.
.
Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Newell in view of Kuo, Kerr, and Richmond as applied to claim 7 above, and further in view of Palm (US Pat. 5,169,225).
Newell does not disclose its latching arrangement including latching tabs configured to mate with corresponding recesses on the battery holder, and actuating portions coupled to the latching tabs and configured to selectively disengage the latching tabs from the recesses. Instead, Newell’s latching arrangement and battery contacts are functionally joined.
However, Palm discloses a latching arrangement including latching tabs (18) for a battery (16, with its own contacts 24, 26) configured to mate with corresponding recesses on a battery holder (14, 20), and actuating portions coupled to the latching tabs and configured to selectively disengage the latching tabs from the recesses (ascertainable from, in particular, fig. 2, at the bottom of 18).
The advantage of this feature is that it provides a more secure latching arrangement.
Therefore, it would have been obvious to one of ordinary skill in the art to replace the latching arrangement of Newell with the latching arrangement and tabs (and electrical contacts) of Palm to provide a more secure latching arrangement.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached on 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN J NORTON/Examiner, Art Unit 3761